DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2022 has been considered by the examiner.

Response to Amendment
The examiner acknowledges the amended claims filed on September 1, 2022.  Claims 1, 3, 6, 7, 11, 17, 19 and 20 have been amended.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Hubert does not disclose each and every element of the claims, specifically, that the insulating layer comprises an extension insulating part connecting the first insulating part and the second insulating part.  The examiner disagrees and would like to point out that Hubert discloses that the insulating layer comprises an extension insulating part (flexures 1214) connecting between the first insulating part and the second insulating part (See fig. 12A; ¶ 0143) as stated in the rejection of claim 3 in the previous office action.  Note in fig. 12A as illustrated bellow the extension insulating part (flexures 1214) connecting between the first insulating part (dynamic platform 1206) and the second insulating part (static platform 1208).
    PNG
    media_image1.png
    554
    595
    media_image1.png
    Greyscale

Therefore, the examiner understands that discloses the limitations argued by the applicant and thus, the rejections of claims 1, 4, 5, 8, 13, 19 and 20 are maintained.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 13, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubert, US 2019/0141248 A1.
Regarding claim 1, Hubert discloses a substrate for image sensor (Figs. 3-5) comprising: 
an insulating layer (1200 in fig. 12A) including a first open region (open region between dynamic platform 1206 and static platform 1208); and 
a conductive pattern portion (connection elements 1210 and 1212) disposed on the insulating layer (See fig. 12A), wherein the insulating layer comprises: 
a first insulating part (dynamic platform 1206);
a second insulating part (static platform 1208) spaced apart from the first insulating part with the first open region interposed therebetween (See fig. 12A); and
an extension insulating part (flexures 1214) connecting between the first insulating part and the second insulating part (See fig. 12A; ¶ 0143), and
 wherein the conductive pattern portion comprises 
a first lead pattern (connection elements 1210) part disposed on the first insulating part; 
a second lead pattern part (connection elements 1212) disposed on the second insulating part (See fig. 12A); and 
an extension pattern part (flex circuits 1202) disposed on the first open region of the insulating layer to connect the first lead pattern part with the second lead pattern part and including a bent portion (See fig. 12A) (See ¶ 0139-0142).

Regarding claim 4, Hubert discloses that a length of the extension pattern part (1214) is greater than a linear distance between the first lead pattern part (1210) and the second lead pattern part (1212) (Note in fig. 12A that the length of the flexures 1214 is longer than the distance between the connection elements 1210 and 1212).

Regarding claim 5, Hubert discloses that the extension pattern part (1214) has a length of between 1.5 and 4 times the linear distance between the first lead pattern (1210) part and the second lead pattern part (1212) (Note in fig. 12A that the flexures 1214 has a length (DF) of between 1.5 and 4 times the linear distance (DC) between the connection elements 1210 and 1212).

    PNG
    media_image2.png
    533
    756
    media_image2.png
    Greyscale

Regarding claim 8, Hubert discloses that the first lead pattern part, the second lead pattern part, and the extension pattern part comprises: a metal layer, and a plating layer disposed on the metal layer (¶ 0065, ¶ 0123).

Regarding claim 13, Hubert discloses that the insulating layer comprises:
an elastic insulating part (1202) disposed in the first open region and connecting between the first and second insulating parts (1210 and 1212), and
wherein the elastic insulating part does not overlap with the extension pattern part in an optical axis direction (Note in fig. 12A that the flex circuits 1202 do not overlap with the flexures 1214 in the optical axis direction).

Regarding claim 19, Hubert discloses a camera module (Figs. 3-5) comprising:
a housing (304);
a lens barrel (302) disposed in the housing (See figs. 3-5);
a lens assembly disposed in the lens barrel (¶ 0070);
an image sensor substrate disposed in the housing and including an insulating layer (1200 in fig. 12A) including a first open region (open region between dynamic platform 1206 and static platform 1208), and 
a conductive pattern portion (connection elements 1210 and 1212) disposed on the insulating layer (See fig. 12A); 
wherein the insulating layer comprises a first insulating part (dynamic platform 1206), and a second insulating part (static platform 1208) spaced apart from the first insulating part with the first open region interposed therebetween (See fig. 12A); wherein the conductive pattern portion comprises a first lead pattern part (connection elements 1210) disposed on the first insulating part (See fig. 12A), a second lead pattern part (connection elements 1212) disposed on the second insulating part (See fig. 12A), and an extension pattern part (flex circuits 1202) disposed on the first open region of the insulating layer to connect the first lead pattern part with the second lead pattern part and including a bent portion (See fig. 12A) (See ¶ 0139-0142);
an image sensor (320 in fig. 3 and 720 in fig. 7) disposed on the first lead pattern portion of the image sensor substrate (See figs. 3 and 7); and
a flexible circuit board (flex circuits 1202) including a pad connected to the second lead pattern (1212) part of the image sensor substrate (See that the flex circuit is connected to the static platform 1208 at connection elements 1212) (See also ¶ 0139-0142),
wherein the insulating layer of the image sensor substrate comprises an extension insulating part (flexures 1214) connecting between the first insulating part and the second insulating part (See fig. 12A; ¶ 0143).

Regarding claim 20, Hubert discloses a driving part (316) disposed on the insulating layer of the image sensor substrate to move the image sensor (¶ 0058-0059).

Allowable Subject Matter
Claims 2, 3, 6, 7, 9-12 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that claim 11 would need to be clarify to overcome the issues indicated in the claim’s objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 9, 2022